       Case 2:20-cv-04769-HB Document 10 Filed 02/11/21 Page 1 of 8



                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


STATE FARM FIRE AND CASUALTY          :             CIVIL ACTION
CO.                                   :
                                      :
             v.                       :
                                      :             NO. 20-4769
JESSICA SLANE, et al.

                               MEMORANDUM

Bartle, J.                                            February 11, 2021


          Plaintiff State Farm Fire and Casualty Co. (“State

Farm”) has sued defendants Jessica Slane, Robert Slane, and

C.S., their minor child, in this diversity action for a

declaratory judgment under the Declaratory Judgment Act, 28

U.S.C. § 2201, and Rule 57 of the Federal Rules of Civil

Procedure.    State Farm, which had issued a homeowners policy to

Jessica Slane, seeks a declaration that it has no duty to defend

or to indemnify her in a civil action brought by Robert Slane

for himself and on behalf of the minor child, C.S., against the

child’s mother, Jessica Slane, and other defendants in the Court

of Common Pleas of Chester County, C.S. (a Minor), et al. v.

Jessica Slane, et al., No. 2018-12795-TT, for bodily injuries to

C.S.   Before the court is the motion of State Farm for judgment
       Case 2:20-cv-04769-HB Document 10 Filed 02/11/21 Page 2 of 8



on the pleadings pursuant to Rule 12(c) of the Federal Rules of

Civil Procedure.1

                                   I.

           “The standard for evaluating a motion for judgment on

the pleadings under Federal Rule of Civil Procedure 12(c) for

failure to state a claim is the same as the familiar standard

used for evaluating a motion to dismiss under Rule 12(b)(6).”

Accurso v. Infra-Red Servs., Inc., 23 F. Supp. 3d 494, 499 (E.D.

Pa. 2014).     Accordingly, “the distinction between a motion under

12(b)(6) and a motion under 12(c) ‘is purely formal.’”          Id.

(quoting Westcott v. City of Omaha, 901 F.2d 1486, 1488 (8th

Cir. 1990)).    Therefore, insofar as the movant seeks judgment on

the pleadings, the standard used for a motion to dismiss under

Rule 12(b)(6) guides our analysis.       We must determine whether

the pleading at issue “contain[s] sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible

on its face.’”    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)).




1.   Jessica Slane has not filed an answer or response to State
Farm’s complaint, which was filed September 29, 2020. On the
request of State Farm, a default was entered against Jessica
Slane on December 8, 2020. The other defendants in this matter,
Robert Slane and C.S., answered the complaint and filed an
opposition to State Farm’s motion for judgment on the pleadings.
                                   -2-
        Case 2:20-cv-04769-HB Document 10 Filed 02/11/21 Page 3 of 8



           Under Rule 12(c), the court must “view the facts

presented in the pleadings and the inferences to be drawn

therefrom in the light most favorable to the nonmoving party.”

Jablonski v. Pan Am. World Airways, Inc., 863 F.2d 289, 290-91

(3d Cir. 1988) (quoting Soc’y Hill Civic Assoc. v. Harris, 632

F.2d 1045, 1054 (3d Cir. 1980)).       “In order to grant a motion

for judgment on the pleadings, it must be apparent that there

are no issues of material fact and that only questions of law

exist.”   Corrigan v. Methodist Hosp., 158 F.R.D. 70, 71 (E.D.

Pa. 1994).   “[J]udgment will not be granted ‘unless the movant

clearly establishes that no material issue of fact remains to be

resolved and that he is entitled to judgment as a matter of

law.”   Jablonski, 863 F.2d at 290 (quoting Soc’y Hill Civic

Assoc., 632 F.2d at 1054).

                                    II.

           As noted above, Robert Slane on his own behalf and on

behalf of C.S. has sued Jessica Slane and other defendants in

the underlying action pending in the Court of Common Pleas of

Chester County.    The complaint alleges that on June 8, 2018 C.S.

was in the custody and under the supervision of his mother when

a car driven by another defendant collided with C.S. while he

was riding a bicycle.     C.S. purportedly sustained injuries

including a broken leg and brain trauma.         The claims against

Jessica Slane are for negligence and negligent supervision.

                                    -3-
      Case 2:20-cv-04769-HB Document 10 Filed 02/11/21 Page 4 of 8



           State Farm has been defending Jessica Slane in the

underlying action pursuant to a letter dated February 15, 2019

in which it agreed to provide representation for her but also

reserved the right to deny a defense and indemnity should the

terms of the policy exclude coverage.      Accordingly, State Farm

brings this suit seeking a declaration that it does not have a

duty to defend or indemnify Jessica Slane in that action

pursuant to the terms of the policy.

           The policy in question provides coverage for personal

liability if a suit is “brought against an insured for damages

because of bodily injury or property damage to which this

coverage applies, caused by an occurrence.”       The policy also

covers medical payments to others so that State Farm will “pay

the necessary medical expenses incurred or medically ascertained

within three years from the date of an accident causing bodily

injury.”

           The “insured” for purposes of this policy is defined

as “you and, if residents of your household:

           a. your relatives; and

           b. any other person under the age of 21 who is in the

             care of a person described above.”

The “person described above” refers to “you” which is the “named

insured,” that is Jessica Slane.     “Bodily injury” is defined as

“physical injury, sickness, or disease to a person.         This

                                  -4-
         Case 2:20-cv-04769-HB Document 10 Filed 02/11/21 Page 5 of 8



includes required care, loss of services and death resulting

therefrom.”

            The policy contains an exclusion from personal

liability coverage or medical payments to others when there is:

            h. bodily injury to you or any insured within the
            meaning of part a. or b. of the definition of
            insured. This exclusion also applies to any
            claim made or suit brought against you or any
            insured to share damages with or repay someone
            else who may be obligated to pay damages because
            of the bodily injury sustained by you or any
            insured within the meaning of part a. or b. of
            the definition of insured.

                                    III.

            We now turn to the question whether State Farm has a

duty to defend and/or indemnify Jessica Slane under the policy.

An insurer must defend an action “whenever the complaint against

its insured potentially may come within the policy’s coverage.”

First Oak Brook Corp. Syndicate v. Comly Holding Corp., 93 F.3d

92, 94-95 (3d Cir. 1996).       If there is no duty to defend, there

is no duty to indemnify.       Sikirica v. Nationwide Ins. Co., 416

F.3d 214, 225 (3d Cir. 2005).        The burden is on the insurer to

establish the applicability of any policy exclusion.            Erie Ins.

Exch. v. Transamerica Ins. Co., 533 A.2d 1363, 1366-67 (Pa.

1987).

            We determine an insurer’s duty to defend and indemnify

solely by comparing the policy terms with the factual

allegations contained within the four corners of the underlying

                                     -5-
      Case 2:20-cv-04769-HB Document 10 Filed 02/11/21 Page 6 of 8



complaint.    Kvaerner Metals Div. of Kvaerner U.S., Inc. v.

Commercial Union Ins. Co., 908 A.2d 888, 896 (Pa. 2006).             The

“four corners rule” is designed to promote efficiency and ease

the administration of insurance coverage disputes.        See Lupu v.

Loan City, LLC, 903 F.3d 382, 389 (3d Cir. 2018).        If any single

claim is covered under the policy, the insurer must defend on

all claims.   Id. at 385.

           The interpretation of an insurance policy is a

question of law property decided by the court.        Med. Protective

Co. v. Watkins, 198 F.3d 100, 103 (3d Cir. 1999).        Our primary

goal is to ascertain the parties’ intentions as manifested by

the policy’s terms.    401 Fourth Street, Inc. v. Inv’rs Ins.

Grp., 879 A.2d 166, 171 (Pa. 2005).      “When the language of the

policy is clear and unambiguous, a court is required to give

effect to that language.”    Id.   Alternatively, when a term in

the policy is ambiguous, “the policy is to be construed in favor

of the insured to further the contract’s prime purpose of

indemnification and against the insurer.”       Id.

           State Farm argues that it has no duty to defend or

indemnify Jessica Slane in the underlying action because the

policy explicitly excludes coverage for bodily injuries to an

insured.   The policy definition of an insured includes a person

“under the age of 21 who is in the care of” an insured.         Jessica

Slane is an insured.    In looking at the four corners of the

                                   -6-
        Case 2:20-cv-04769-HB Document 10 Filed 02/11/21 Page 7 of 8



underlying complaint, it is clear that C.S., as the son of

Jessica Slane, is a relative of Jessica Slane, was under the age

of 21 at the time of the accident, and was under Jessica Slane’s

care when the accident occurred.       Thus, C.S. also meets the

definition of an insured under the terms of the policy and

therefore cannot recover damages as a result of the policy

exclusion.    It follows that State Farm does not have a duty to

defend or indemnify Jessica Slane in the underlying action.

           The defendants in this action solely rely on one

decision of the Supreme Court of Pennsylvania which held that an

insurance exclusion rendered a policy illusory because it

foreclosed expected claims.        See Heller v. Pa. League of Cities

& Municipalities, 32 A.3d 1213, 1225 (Pa. 2011).          That case is

inapposite.    The Supreme Court held that coverage for workers in

an employer-sponsored underinsured motorist policy was illusory

because as a result of the exclusion the Court could not

identify a single scenario where coverage would apply to the

intended beneficiaries.      Id.   However, that is not the case

here.   The policy State Farm issued to Jessica Slane provides

coverage for various personal liability and medical expenses

claims where the exclusion would not apply.         Thus, coverage

under the policy at issue here is not illusory.

           Since C.S. is an insured under the terms of the State

Farm policy and the underlying action is a suit for bodily

                                    -7-
      Case 2:20-cv-04769-HB Document 10 Filed 02/11/21 Page 8 of 8



injuries to C.S., the exclusion applies and State Farm does not

have a duty to defend Jessica Slane in the underlying action.

Because it has no duty to defend, it has no duty to indemnify.




                                  -8-
